Citation Nr: 9918461	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-46 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Esq.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This appeal initially arose from an August 1996 rating 
decision of the St. Louis, Missouri, Regional Office (RO) 
that denied an evaluation in excess of 30 percent for PTSD.  
In a decision dated in November 1997, the Board of Veterans' 
Appeals (Board) increased the evaluation for the veteran's 
PTSD to 50 percent.  The veteran appealed that determination 
to the United States Court of Appeals for Veterans Claims 
(Court).  In November 1998, the parties submitted a Joint 
Motion for Remand and Stay of Proceedings.  In an order dated 
in November 1998, the Court granted the joint motion to 
remand, and vacated the Board decision which had granted an 
increased (50 percent) rating.  [citation redacted].  A copy of the Court's 
Order, and the Joint Motion for Remand and Stay of 
Proceedings, have been incorporated into the veteran's claims 
folder.


REMAND

The veteran maintains, in substance, that the current 
evaluation assigned for his PTSD does not adequately reflect 
the severity of that disability.  He contends that his PTSD 
results in a demonstrable inability to retain employment 
meriting a 100 percent schedular disability evaluation, or a 
70 percent evaluation with a grant of a total disability 
evaluation for compensation purposes based on individual 
unemployability.  Therefore, a favorable determination has 
been requested.

The RO has not adjudicated a claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  The Board's jurisdiction stems from an 
appeal of a final determination by the RO.

The joint motion granted by the Court advised the Board that 
it was "free to seek additional medical evidence on remand, 
such as an independent medical opinion on the issue of 
whether the veteran's psychiatric disability was aggravated 
by VA medical care."  Specific contentions in this regard 
would be useful to the VA in developing the evidence of 
record.


In correspondence received by the Board in May 1999, the 
veteran's representative referred to a March 29, 1999, VA C&P 
examination.  The Board notes that the veteran's claims file 
does not contain a copy of such an examination.  A copy of 
such C&P examination is necessary for the proper adjudication 
of the veteran's appeal.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the veteran in developing the facts 
pertinent to his claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
his representative and request that 
specific contentions be provided, 
including dates of treatment, pertaining 
to the issue of whether the veteran's 
service-connected psychiatric disability 
was aggravated by VA medical care.

2.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated or 
examined him for PTSD since May 1995, to 
include all VA medical care alleged to 
have aggravated the disability at issue.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any records indicated, including the 
report of a March 1999 VA C&P 
examination, which have not been 
previously secured.  

3.  If the report of the March 1999 VA 
C&P examination is not obtained, or if 
obtained and does not reflect adequate 
psychiatric evaluation under the old and 
new regulations pertaining to evaluation 
of the disability at issue, or if 
additional examination is otherwise 
indicated by the additional evidence 
received into the record, the RO should 
schedule the veteran for a VA psychiatric 
examination, and advise him of the 
potential consequence of his failure to 
appear for any such scheduled 
examination.  Documentation of RO notice 
to the veteran of the scheduled 
examination and consequences of failure 
to appear are to be included in the 
claims folder, as well as any failure to 
report for examination by the veteran.  
The examination report should identify 
all manifestations of the PTSD, and 
assign a Global Assessment of Function 
score, as well as its interpretation.  
The claims folder must be made available 
to the examiner for review prior to 
examination.

4.  The RO should provide the veteran 
with a copy of VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability (TDIU) and 
request that the form be completed and 
returned if he desires adjudication of 
such claim.  If the completed and signed 
form is returned, the RO should 
adjudicate the issue of entitlement to a 
total rating for compensation purposes 
based on individual unemployability.  
Notice of the determination, and the 
veteran's appellate rights should be 
provided to the veteran and his 
representative.  

5.  Then, in light of the additional 
evidence obtained and after undertaking 
any additional development, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for PTSD, under the 
applicable regulatory diagnostic criteria 
in effect prior to November 7, 1996, and 
under the new applicable regulatory 
diagnostic criteria effective November 7, 
1996.

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

